UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 1-14050 LEXMARK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 06-1308215 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 (Address of principal executive offices) (Zip Code) (859) 232-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerR Accelerated filer£ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The registrant had 75,200,440 shares outstanding (excluding shares held in treasury) of Class A Common Stock, par value $0.01 per share, as of the close of business on October 31, 2011. LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Condensed Statements of Earnings Three and Nine months ended September 30, 2011 and 2010 2 Consolidated Condensed Statements of Financial Position As of September 30, 2011 and December 31, 2010 3 Consolidated Condensed Statements of Cash Flows Nine months ended September 30, 2011 and 2010 4 Notes to the Consolidated Condensed Financial Statements 5 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 33 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 51 Item 4. CONTROLS AND PROCEDURES 52 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 53 Item 1A. RISK FACTORS 53 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 53 Item 6. EXHIBITS 53 Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical fact, are forward-looking statements. Forward-looking statements are made based upon information that is currently available or management’s current expectations and beliefs concerning future developments and their potential effects upon the Company, speak only as of the date hereof, and are subject to certain risks and uncertainties. We assume no obligation to update or revise any forward-looking statements contained or incorporated by reference herein to reflect any change in events, conditions or circumstances, or expectations with regard thereto, on which any such forward-looking statement is based, in whole or in part. There can be no assurance that future developments affecting the Company will be those anticipated by management, and there are a number of factors that could adversely affect the Company’s future operating results or cause the Company’s actual results to differ materially from the estimates or expectations reflected in such forward-looking statements, including, without limitation, the factors set forth under the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this report. The information referred to above should be considered by investors when reviewing any forward-looking statements contained in this report, in any of the Company’s public filings or press releases or in any oral statements made by the Company or any of its officers or other persons acting on its behalf. The important factors that could affect forward-looking statements are subject to change, and the Company does not intend to update the factors set forth in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this report. By means of this cautionary note, the Company intends to avail itself of the safe harbor from liability with respect to forward-looking statements that is provided by Section 27A and Section 21E referred to above. 1 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (In Millions, Except Per Share Amounts) (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Revenue $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring and related charges (reversals) ) ) Operating expense Operating income Interest (income) expense, net Other (income) expense, net ) ) ) Net impairment losses on securities - - - Earnings before income taxes Provision for income taxes Net earnings $ Net earnings per share: Basic $ Diluted $ Shares used in per share calculation: Basic Diluted See Notes to the Consolidated Condensed Financial Statements. 2 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF FINANCIAL POSITION (In Millions, Except Par Value) (Unaudited) September 30, December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade receivables, net of allowances of $28.7 in 2011 and $32.8 in 2010 Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Marketable securities Goodwill Intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt Other liabilities Total liabilities Contingencies Stockholders' equity: Preferred stock, $.01 par value, 1.6 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value: Class A, 900.0 shares authorized; 75.2 and 78.6 outstanding in 2011 and 2010, respectively Class B, 10.0 shares authorized; no shares issued and outstanding - - Capital in excess of par Retained earnings Treasury stock, net; at cost; 19.2 and 15.1 shares in 2011 and 2010, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to the Consolidated Condensed Financial Statements. 3 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (In Millions) (Unaudited) Nine months ended September 30 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) ) Stock-based compensation expense Other Change in assets and liabilities: Trade receivables ) Inventories ) Accounts payable ) Accrued liabilities ) Other assets and liabilities ) ) Net cash flows provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from sales of marketable securities Proceeds from maturities of marketable securities Purchases of companies net of cash acquired - ) Proceeds from sales of facilities Other Net cash flows used for investing activities ) ) Cash flows from financing activities: Purchase of treasury stock ) - Repayment of assumed long term debt - ) Other ) Net cash flows used for financing activities ) ) Effect of exchange rate changes on cash ) - Net change in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ See Notes to the Consolidated Condensed Financial Statements. 4 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (In Millions, Except Per Share Amounts) (Unaudited) 1.BASIS OF PRESENTATION The accompanying interim Consolidated Condensed Financial Statements are unaudited; however, in the opinion of management of Lexmark International, Inc. (together with its subsidiaries, the “Company” or “Lexmark”), all adjustments necessary for a fair statement of the interim financial results have been included. All adjustments included were of a normal recurring nature. The results for the interim periods are not necessarily indicative of results to be expected for the entire year. The Consolidated Condensed Statements of Financial Position data as of December 31, 2010 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“U.S.”). The Company filed with the Securities and Exchange Commission audited consolidated financial statements for the year ended December 31, 2010, on Form 10-K, which included all information and notes necessary for such presentation. Accordingly, these financial statements and notes should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2010. Certain prior year amounts have been reclassified, if applicable, to conform to the current presentation. Refer to Note 3 of the Notes to the Consolidated Condensed Financial Statements for information regarding the first quarter 2011 measurement period adjustment applied retrospectively to the Consolidated Condensed Statements of Financial Position related to the acquisition of Perceptive Software, Inc. (“Perceptive Software”) in the second quarter of 2010. Refer to Note 16 of the Notes to the Consolidated Condensed Financial Statements for a discussion of accounting changes in the first quarter of 2011 required by updates to the Accounting Standards Codification (“ASC”). The updates are related to the accounting for multiple-deliverable revenue arrangements. 2.FAIR VALUE General The accounting guidance for fair value measurements defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles (“GAAP”), and requires disclosures about fair value measurements. The guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. As part of the framework for measuring fair value, the guidance establishes a hierarchy of inputs to valuation techniques used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Fair Value Hierarchy The three levels of the fair value hierarchy are: · Level 1 Quoted prices (unadjusted) in active markets for identical, unrestricted assets or liabilities that the Company has the ability to access at the measurement date; · Level 2 Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly; and · Level 3 Unobservable inputs used in valuations in which there is little market activity for the asset or liability at the measurement date. 5 Fair value measurements of assets and liabilities are assigned a level within the fair value hierarchy based on the lowest level of any input that is significant to the fair value measurement in its entirety. Assets and Liabilities Measured at Fair Value on a Recurring Basis September 30, 2011 December 31, 2010 Based on Based on Quoted prices in active markets Other observable inputs Unobservable inputs Quoted prices in active markets Other observable inputs Unobservable inputs Fair value Fair value (Level 1) (Level 2) (Level 3) (Level 1) (Level 2) (Level 3) Assets measured at fair value on a recurring basis: Government & agency debt securities $ $ $ $
